                  Case: 1:20-cv-05191 Document #: 28 Filed: 11/13/20 Page 1 of 2 PageID #:287
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF ILLINOIS



                                                                            ALIAS SUMMONS IN A CIVIL CASE
                      WAYNE FARMS LLC

                                                                  CASE NUMBER:      20-cv-05191

                                V.                                ASSIGNED JUDGE:     Feinerman
                       JOHN DOE a/k/a GRACIE
                       HENDERSON a/k/a                            DESIGNATED
                                                                  MAGISTRATE JUDGE:      Valdez
                       FRANK L ANNESE and
                       LINKEDIN CORPORATION

                    TO: (Name and address of Defendant)
                     FRANK L ANNESE
                     8150 LAKECREST DR, APT 15, GREENBELT, MD 20770-3344

                      FRANK L ANNESE
                      6271 GREEN FIELD RD, ELKRIDGE, MD 21075-6263

          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                                                Ladas & Parry LLP
                                                David C. Brezina
                                                Boris Umansky
                                                224 S Michigan Ave, #1600
                                                Chicago, IL 60604


an answer to the complaint which is herewith served upon you,         21                     days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                         November 5, 2020

     (By) DEPUTY CLERK                                                                   DATE
                   Case: 1:20-cv-05191 Document #: 28 Filed: 11/13/20 Page 2 of 2 PageID #:288
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)                                November 12, 2020

NAME OF SERVER (PRINT)                                                                  TITLE
         David C Brezina                                                                        Attorney for Plaintiff

   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




                                 Served electronically per Order Docket 26 by electronic mail transmission to
          X Other (specify):
          G
             patrickwaynefarms@consultant.com; patrickwaynefarms@outlook.com; godsonnguyen101@gmail.com and


              butcherspride.frozenfoods@gmail.com; and by publication on LinkedIn, on http://www.pattmcoprlaw.com/IPLegalNotices.htm

             and by LAW 360

                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                                     TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.

                           November 13, 2020                         s/ David C Brezina /s
          Executed on
                                        Date                    Signature of Server
                                                                Ladas & Parry LLP
                                                                224 S Michigan Ave
                                                                Suite 1600
                                                                Chicago, IL 60604
                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
